Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s detailed disclosure describes a lip 242 of the lower wall 240 being connected to the upper wall in para [0079], but it does not describe an “angled portion” or an “elevated portion”.  The disclosure of the parent application (SN 15/505,264), from which this applicant claims to be a Continuation, does not mention the angled portion or elevated portion anywhere in the specification.  The Summary of the Invention of the present application mentions the terms but does not refer to reference numerals in the drawings or where these structures are located in the drawings.  It is not clear where support for this claim language is provided. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (USPN 7,390,230).
Hirose teaches a fuel tank 200 comprising: a lower fuel tank wall 204; and an upper fuel tank wall 202.  The lower fuel tank wall is connected to an inner surface of the upper fuel tank wall (as seen in Figure 8).  Each of the lower and upper fuel tank walls are constructed of a single piece of sheet metal, the lower and upper fuel tank walls enclosing a volume therebetween configured to be in fluid communication with an engine of a vehicle.  
Regarding claim 5, Hirose teaches the upper fuel tank wall 202 defines a fill opening 130 (see col. 4, lines 51-52; Figure 2) in fluid communication with the volume.  
Regarding claim 9, Hirose shows, in Figure 8, the lower fuel tank wall having a lip 206s, 206t (seen in Figure 8) formed along a peripheral edge of the lower fuel tank wall 204, the lip being connected to the inner surface of the upper fuel tank wall (also shown in Figure 8).  
 	Regarding claims 10 and 11, the lip of the lower fuel tank wall is connected to the inner surface of upper fuel tank wall by a welding connection (col. 9, lines 45-50, Figure 8).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Bedard (USPN 7,980,629).
Hirose is silent regarding a seat fastening member for fastening a seat t the fuel tank outer surface of the upper wall.
Bedard shows seat fastening members 82 on the upper wall of a fuel tank 72 to attach a seat to the fuel tank.
It would have been obvious to one of ordinary skill in the art to provide seat fastening members to the upper wall of the tank of Hirose, as taught by Bedard, in order to at least partially secure a seat on the tank. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose.
Hirose teaches forming the upper tank wall by press forming from a single aluminum plate (col. 6, line 17) and the lower tank wall by casting. However, it also teaches that the tank walls can be made by other methods, as appropriate.  It would have been obvious to form both the upper and lower tank walls using a stamping method, as is old and well known, in order to form the walls simply and inexpensively.
Allowable Subject Matter
Claims 2-4, 8, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishimura, Morikawa, Larsen, and Matsuzaki show two-piece fuel tanks.
Bergman and Fournier show snowmobile fuel tanks.
Brandner and Inaoka show fuel tank walls connected at a lip portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb